—Order, Supreme Court, New York County (Robert E. White, J.), entered December 27, 1991, which granted defendants’ motion for summary judgment, *389dismissing the complaint, unanimously affirmed, without costs.
Summary judgment dismissing plaintiffs claim for age discrimination was properly granted, plaintiff having failed to allege any fact demonstrating that age was the determining factor in the termination of the parties’ business relationship, and conceding that she was unwilling to change her work schedule to meet defendants’ legitimate business needs (Ioele v Alden Press, 145 AD2d 29; Jowers v State of N. Y. Executive Dept., 42 AD2d 523, affd 34 NY2d 601).
The alleged oral agreement underlying this breach of contract action which, by its terms, was to remain in effect for as long as plaintiff was able to practice medicine, is barred by the Statute of Frauds (General Obligations Law § 5-701 [a] [1]). We have reviewed plaintiffs remaining claims and find them to be without merit. Concur — Murphy, P. J., Carro, Ellerin, Kupferman and Asch, JJ.